Affirmed by unpublished per curiam opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Greg Givens appeals the district court’s order dismissing his 42 U.S.C. § 1983 (2006) complaint under 28 U.S.C. § 1915(e)(2)(B) (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Givens v. Tolson, No. 3:10-cv-00909-HEH (E.D.Va. Jan. 10, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the *145materials before the court and argument would not aid the decisional process.

AFFIRMED.